 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
































SECURITIES PURCHASE AGREEMENT


Dated as of ______________________, 2009


among


TIANYIN PHARMACEUTICAL CO., INC.


and




THE PURCHASERS LISTED ON EXHIBIT A


































 
 

--------------------------------------------------------------------------------

 




SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of
_________________, 2009 by and among Tianyin Pharmaceutical Co., Inc a Delaware
corporation, (the “Company”) and the Purchaser who has executed this Agreement
on the signature page hereof (the “Purchaser”).


RECITALS
 
WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act and/or Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Securities Act”) and/or Regulation S (“Regulation S”) as
promulgated under the Securities Act;
 
 
WHEREAS, the Company is offering units of its securities (the “Units”) to the
Purchaser and to the other persons, firms or corporations listed on Appendix A
hereto (together with the Purchaser, the “Purchasers”); and
 
WHEREAS, each Unit to consist of (i) one share of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), and (ii) a Series C Warrant
(the “Series C Warrant”), with each Series C Warrant exercisable to purchase
that number of shares of Common Stock as shall be equal to twenty percent (20%)
of the number of Units purchased by each Purchaser;
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:


ARTICLE I


Purchase and Sale of the Units


Section 1.1            Purchase and Sale of Units. Upon the following terms and
conditions, the Company is offering Units to each Purchaser consisting of (i)
one (1) share of the Common Stock of the Company, and (ii) a Series C Warrant
(the “Series C Warrant”) (as defined below).


Section 1.2             Series C Warrants. As part of the Units, each Purchaser
shall be issued a Series C Warrant which shall:


(a)           entitle the Purchaser or any subsequent holder of such Series C
Warrant, to purchase that number of shares of Common Stock as shall be equal to
twenty percent (20%) of the number of Units purchased by the Purchaser;


(b)           expire three (3) years following the Closing Date;
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
(c)           have an initial exercise price of $4.50 per share of Common Stock,
subject to certain adjustments, as provided therein; and


(d)           be substantially in the form of Series C Warrant attached hereto
as Exhibit A and made a part hereof.


 Section 1.3           Warrant Shares. The Company has authorized and has
reserved and covenants to continue to reserve, free of preemptive rights and
other similar contractual rights of stockholders, a number of shares of Common
Stock equal to one hundred ten percent (110%) of the number of shares of Common
Stock as shall from time to time be sufficient to effect the exercise of the
Series C Warrants then outstanding. Any shares of Common Stock issuable upon
exercise of the Series C Warrants (and such shares when issued) are herein
referred to as the “Warrant Shares”, respectively. The Common Stock included in
the Units and the Warrant Shares are sometimes collectively referred to herein
as the “Shares”.


Section 1.4             Purchase Price and Closing.


(a)           Subject to the terms and conditions hereof, the Company agrees to
issue and sell to the Purchaser and, in consideration of and in express reliance
upon the representations, warranties, covenants, terms and conditions of this
Agreement, the Purchaser agrees to purchase, for $3.25 per Unit, that number of
Units as are set forth on the signature page of this Agreement (the “Purchase
Price”).  The Purchaser and all of the other Purchasers listed on Appendix A
hereto shall purchase (i) a minimum of 1,076,923.1 Units an for an aggregate
purchase price as to all such Units of not less than $3,500,000 (“Minimum
Offering Amount”), and (ii) a maximum of 1,384,615.38 Units for an aggregate
purchase price as to all such Units of not more than $4,500,000 (the “Maximum
Offering Amount”), provided, however that the Company, in its sole discretion,
shall have the right to increase the Maximum Offering Amount to 1,538,461.5
Units or $5,000,000.


(b)           Provided that the Offering shall have been subscribed for, funds
representing the sale thereof shall have cleared, and all conditions to closing
have been satisfied or waived, the closing of the purchase and sale of the Units
shall take place at the offices of Leser Hunter Taubman & Taubman, 17 State
Street, New York, NY 10004, (the “Closing”) no later than November 15th, 2009,
which date may be extended for an additional 60 days at the sole discretion of
the Company if the Offering Amount is not achieved (the “Closing Date”).


(c)           Pending receipt of good funds representing not less than the
Minimum Offering Amount, all funds received shall be deposited and held in
escrow in a special escrow account by Signature Bank, 261 Madison Avenue, New
York, New York 10016 (the “Escrow Agent”).  In the event that the Minimum
Offering Amount shall not have been subscribed to and good funds received by the
Closing Date, all funds shall be returned to subscribers without interest or
deduction, all as provided in the Closing Escrow Agreement between the Company,
the Purchaser and the Escrow Agent in the form of Exhibit C annexed hereto and
made a part hereof (the “Closing Escrow Agreement”).
 
 
 
 
 
3

--------------------------------------------------------------------------------

 

 
(c)           Subject to the terms and conditions of this Agreement, at the
Closing the Company shall deliver or cause to be delivered to each Purchaser (i)
such number of shares of Common Stock and (y) the Series C Warrants to purchase
such number of shares of Common Stock, each as is set forth opposite the name of
the Purchaser and the other Purchasers on Appendix A hereto, along with (ii) any
other documents required to be delivered pursuant to the Agreement.  At the time
of the Closing, the Purchaser shall have delivered its Purchase Price by wire
transfer to the escrow account of the Escrow Agent pursuant to the Closing
Escrow Agreement.  The Company may also, in its sole discretion, terminate the
Offering if the Minimum Offering Amount is not achieved and return the funds
deposited in escrow, in accordance with the Closing Escrow Agreement.


ARTICLE II


Representations and Warranties


Section 2.1             Representations and Warranties of the Company, its
Subsidiaries. The Company hereby represents and warrants to the Purchaser on
behalf of itself, its Subsidiaries (as hereinafter defined), as of the date
hereof (except as set forth on the Schedule of Exceptions attached hereto with
each numbered Schedule corresponding to the section number herein), as follows:


(a)           Organization, Good Standing and Power. The Company, each of its
Subsidiaries is a corporation or other entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization (as applicable) and respectively,
has the requisite corporate power to own, lease and operate its properties and
assets and to conduct its business as it is now being conducted.  Except as set
forth on Schedule 2.1(a), the Company each of its Subsidiaries is duly qualified
to do business and is in good standing in every jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect.
(hereinafter defined)  As used in this Agreement and in all Transaction
Documents (hereinafter defined) the term “Material Adverse Effect” shall mean
(i) any material adverse effect upon the assets, properties, financial
condition, business or prospects of the Company and its Subsidiaries, when taken
as a consolidated whole, and/or (ii) any condition, circumstance, or situation
that would prohibit or otherwise materially interfere with the ability of the
Company to perform any of its material covenants, agreements and obligations
under this Agreement or any other Transaction Document.


 (b)         Corporate Power; Authority and Enforcement. The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Series C Warrant in the form attached
hereto as Exhibit A, the Registration Rights Agreement in the form attached
hereto as Exhibit B (the “Registration Rights Agreement”), and the Closing
Escrow Agreement in the form of Exhibit C attached hereto (the “Closing Escrow
Agreement” and collectively, with this Agreement, the Series C Warrant and the
Registration Rights Agreement the “Transaction Documents”) and to issue and sell
the Units in accordance with the terms hereof. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required.  Each of the Transaction Documents constitutes, or shall constitute
when executed and delivered, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
(c)          Capitalization. The authorized capital stock of the Company and the
shares thereof issued and outstanding as of June 30, 2009 is set forth in the
Company’s Form 10-K Annual Report for the fiscal year ended June 30, 2009 (the
“Form 10-K”) and, except as set forth in the on Schedule 2.1(c) hereto, is the
authorized and issued and outstanding capital stock of the Company as at the
date hereof.  All of the issued outstanding shares of the Common Stock have been
duly and validly authorized. Except as contemplated by the Transaction Documents
or as set forth in the Form 10-K or on Schedule 2.1(c) hereto:


(i) no shares of Common Stock are entitled to preemptive, conversion or other
rights and there are no outstanding options, warrants, scrip, rights to
subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company;


(ii)  there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of  capital
stock of the Company or options, securities or rights convertible into shares of
capital stock of the Company;


(iii) the Company is not a party to any agreement granting registration or
anti-dilution rights to any person with respect to any of its equity or debt
securities;


(iv) the Company is not a party to, and it has no knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of the
Company.


The offer and sale of all capital stock, convertible securities, rights,
warrants, or options of the Company issued prior to the Closing complied with
all applicable Federal and state securities laws, except where non-compliance
would not have a Material Adverse Effect.  The Company has furnished or made
available to the Purchaser true and correct copies of the Company’s Articles of
Incorporation, as amended and in effect on the date hereof (the “Articles”), and
the Company’s Bylaws, as amended and in effect on the date hereof (the
“Bylaws”).  Except as restricted under applicable federal, state, local or
foreign laws and regulations, the Articles, or the Transaction Documents, or as
set forth on Schedule 2.1 (c), no written or oral contract, instrument,
agreement, commitment, obligation, plan or arrangement of the Company shall
limit the payment of dividends on the Company’s Common Stock.


(d)          Issuance of Shares. The shares of Common Stock to be issued at the
Closing have been duly authorized by all necessary corporate action and, when
paid for or issued in accordance with the terms hereof, shall be validly issued
and outstanding, fully paid and non-assessable. When the Warrant Shares are
issued, in accordance with the terms of the Series C Warrants, such shares will
be duly authorized by all necessary corporate action and validly issued and
outstanding, fully paid and non-assessable, and the holders shall be entitled to
all rights accorded to a holder of Common Stock.
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 

 
(e)          Subsidiaries. Schedule 2.1(e) hereto sets forth each Subsidiary of
the Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of ownership of each Subsidiary. There are no outstanding
preemptive, conversion or other rights, options, warrants or agreements granted
or issued by or binding upon any Subsidiary for the purchase or acquisition of
any shares of capital stock of any Subsidiary or any other securities
convertible into, exchangeable for or evidencing the rights to subscribe for any
shares of such capital stock. Except as disclosed in the Form 10-K, neither the
Company nor any Subsidiary is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence. Neither the Company
nor any Subsidiary is party to, nor has any knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of any
Subsidiary.  For the purposes of this Agreement, “Subsidiary” shall mean any
corporation or other entity of which at least a majority of the securities or
other ownership interests having ordinary voting power (absolutely or
contingently) for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries. All of the outstanding shares of capital stock of
each Subsidiary has been duly authorized and validly issued, and are fully paid
and non-assessable.


(f)           Commission Documents, Financial Statements. The Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including the
Form 10-K and other material filed pursuant to Section 13(a) or 15(d) of the
Exchange Act (all of the foregoing including filings incorporated by reference
therein being referred to herein as the “Commission Documents”).  The Company
has not provided to the Purchaser any material non-public information or other
information which, according to applicable law, rule or regulation, was required
to have been disclosed publicly by the Company but which has not been so
disclosed, other than (i) with respect to the transactions contemplated by this
Agreement, or (ii) pursuant to a non-disclosure or confidentiality agreement
signed by the Purchaser.  At the time of the respective filings, the Form 10-K’s
and the Form 10-Q’s complied in all material respects with the requirements of
the Exchange Act and the rules and regulations of the Commission promulgated
thereunder and other federal, state and local laws, rules and regulations
applicable to such documents.  As of their respective filing dates, none of the
Form 10-K’s or Form 10-Q’s contained any untrue statement of a material fact;
and none omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The financial statements of the
Company included in the Commission Documents comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the consolidated financial position of the Company as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 

 
(g)            No Material Adverse Effect.  As at June 30, 2009 and as at the
date of this Agreement, the Company and its Subsidiaries have not experienced or
suffered any Material Adverse Effect.


(h)           No Undisclosed Liabilities.  Other than as disclosed in the Form
10-K or on Schedule 2.1(h) to the knowledge of the Company, neither the Company,
nor the Subsidiaries has any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) other than those incurred in the ordinary course of the Company’s
and the Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect


(i)            No Undisclosed Events or Circumstances. To the Company’s
knowledge, no event or circumstance has occurred or exists with respect to the
Company, the Subsidiaries or their respective businesses, properties, operations
or financial condition, which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.


(j)            Indebtedness. The Financial Statements set forth, as at the
respective dates thereof, all outstanding secured and unsecured Indebtedness of
the Company on a consolidated basis, or for which the Company, or the
Subsidiaries have commitments as of the date of Financial Statements or any
subsequent period that would require disclosure. For the purposes of this
Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money or
amounts owed in excess of $250,000 (other than trade accounts payable incurred
in the ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same should be reflected in the Company’s consolidated balance sheet (or the
notes thereto), except guaranties by endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments in excess of $100,000
due under leases required to be capitalized in accordance with GAAP.  Neither
the Company nor the Subsidiaries is in default with respect to any Indebtedness.


(k)          Title to Assets. Except where non-compliance would not have a
Material Adverse Effect, each of the Company and the Subsidiaries has good and
marketable title to (i) all properties and assets purportedly owned or used by
them as reflected in the Financial Statements, (ii) all properties and assets
necessary for the conduct of their business as currently conducted, and (iii)
all of the real and personal property reflected in the Financial Statements free
and clear of any Lien. All leases are valid and subsisting and in full force and
effect.
 
 
 
 
 
7

--------------------------------------------------------------------------------

 

 
(l)           Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against or involving the
Company or any Subsidiary which questions the validity of this Agreement or any
of the other Transaction Documents or the transactions contemplated hereby or
thereby or any action taken or to be taken pursuant hereto or thereto.  Except
where the same would not have a Material Adverse Effect, there is no action,
suit, claim, investigation, arbitration, alternate dispute resolution proceeding
or any other proceeding pending or, to the knowledge of the Company, threatened
against or involving the Company or any Subsidiary involving any of their
respective properties or assets.  To the knowledge of the Company, there are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Company, the
Subsidiaries or any of their respective executive officers or directors in their
capacities as such.


(m)         Compliance with Law.  The Company and the Subsidiaries have all
material franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals necessary for the conduct of their
respective business as now being conducted by it unless the failure to possess
such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.


(n)           No Violation.  The business of the Company and the Subsidiaries is
not being conducted in violation of any Federal, state, local or foreign
governmental laws, or rules, regulations and ordinances of any of any
governmental entity, except for possible violations which singularly or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
The Company is not required under Federal, state, local or foreign law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under the Transaction
Documents, or issue and sell the  Common Stock, the Series C Warrants and the
Warrant Shares in accordance with the terms hereof or thereof (other than (x)
any consent, authorization or order that has been obtained as of the date
hereof, (y) any filing or registration that has been made as of the date hereof
or (z) any filings which may be required to be made by the Company with the
Commission or state securities administrators subsequent to the Closing.)  .


(o)          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated herein and therein do not and will not (i) violate any
provision of the Company’s Certificate or Bylaws, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company is a party or by which it or its properties or assets are
bound, (iii) create or impose a lien, mortgage, security interest, pledge,
charge or encumbrance (collectively, “Lien”) of any nature on any property of
the Company under any agreement or any commitment to which the Company is a
party or by which the Company is bound or by which any of its respective
properties or assets are bound, or (iv) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
(including Federal and state securities laws and regulations) applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries are bound or affected, provided, however,
that, excluded from the foregoing in all cases are such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect.
 
 
 
 
 
8

--------------------------------------------------------------------------------

 

 
(p)        Taxes. Each of the Company and the Subsidiaries, to the extent its
applicable, has accurately prepared and filed all federal, state and other tax
returns required by law to be filed by it, has paid or made provisions for the
payment of all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the consolidated financial
statements of the Company for all current taxes and other charges to which the
Company or the Subsidiaries, if any, is subject and which are not currently due
and payable. None of the federal income tax returns of the Company have been
audited by the Internal Revenue Service. The Company has no knowledge of any
additional assessments, adjustments or contingent tax liability (whether
federal, state or foreign) of any nature whatsoever, whether pending or
threatened against the Company or any subsidiary for any period, nor of any
basis for any such assessment, adjustment or contingency.


(q)        Certain Fees. Except as set forth on Schedule 2.1(q) hereto, no
brokers fees, finders fees or financial advisory fees or commissions will be
payable by the Company with respect to the transactions contemplated by this
Agreement and the other Transaction Documents.


(r)         Disclosure. Except as set forth in Schedule 2.1(q), neither this
Agreement nor the Schedules hereto nor any other documents, certificates or
instruments furnished to the Purchaser by or on behalf of the Company or the
Subsidiaries in connection with the transactions contemplated by this Agreement
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made herein or therein, taken as a
whole and in the light of the circumstances under which they were made herein or
therein, not false or misleading.


(s)         Intellectual Property. Each of the Company and the Subsidiaries owns
or has the lawful right to use all patents, trademarks, domain names (whether or
not registered) and any patentable improvements or copyrightable derivative
works thereof, websites and intellectual property rights relating thereto,
service marks, trade names, copyrights, licenses and authorizations, and all
rights with respect to the foregoing, which are necessary for the conduct of
their respective business as now conducted without any conflict with the rights
of others, except where the failure to so own or possess would not have a
Material Adverse Effect.

(t)         Books and Record Internal Accounting Controls. Except as may have
otherwise been disclosed in the Form 10-K’s or the Form 10-Qs, the books and
records of the Company and the Subsidiaries accurately reflect in all material
respects the information relating to the business of the Company and the
Subsidiaries, the location and collection of their assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
Company, or the Subsidiaries.  Except as disclosed on Schedule 2.1(t), the
Company and the Subsidiaries  maintain a system of internal accounting controls
sufficient, in the judgment of the Company, to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate actions are taken with respect to any differences.
 
 
 
 
 
9

--------------------------------------------------------------------------------

 

 
(u)        Material Agreements. Any and all written or oral contracts,
instruments, agreements, commitments, obligations, plans or arrangements, the
Company and the Subsidiaries is a party to, that a copy of which would be
required to be filed with the Commission as an exhibit to a registration
statement on Form S-1 (collectively, the “Material Agreements”) if the Company
or any subsidiary were registering securities under the Securities Act has
previously been publicly filed with the Commission in the Commission
Documents.  Each of the Company and the Subsidiaries has in all material
respects performed all the obligations required to be performed by them to date
under the foregoing agreements, have received no notice of default and are not
in default under any Material Agreement now in effect the result of which would
cause a Material Adverse Effect.


(v)       Transactions with Affiliates. Except as set forth in the Financial
Statements or in the Commission Documents, there are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions between (a) the Company or any Subsidiary on
the one hand, and (b) on the other hand, any officer, employee, consultant or
director of the Company, or any of Subsidiaries, or any person owning any
capital stock of the Company or any Subsidiary or any member of the immediate
family of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder.


(w)       Securities Act of 1933. Assuming the accuracy of the representations
of the Purchaser set forth in Section 2.2 (d)-(h) hereof, the Company has
complied and will comply with all applicable federal and state securities laws
in connection with the offer, issuance and sale of the Units hereunder. Neither
the Company nor anyone acting on its behalf, directly or indirectly, has or will
sell, offer to sell or solicit offers to buy any of the Units, the Common Stock,
the Series C Warrants or similar securities to, or solicit offers with respect
thereto from, or enter into any preliminary conversations or negotiations
relating thereto with, any person, or has taken or will take any action so as to
bring the issuance and sale of any of the Units, the Common Stock and the Series
C Warrants in violation of the registration provisions of the Securities Act and
applicable state securities laws, and neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Units, the Common Stock and the Series C Warrants.
 
 
 
 
 
10

--------------------------------------------------------------------------------

 

 
(x)        Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or Federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D and a registration statement or
statements pursuant to the Registration Rights Agreement, and the filing of the
Series C Certificate of Designation with the Secretary of State for the State of
Nevada, no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Units, the Common
Stock and the Series C Warrants, or for the performance by the Company of its
obligations under the Transaction Documents.


(y)        Employees. Except as disclosed on Schedule 2.1(y), neither the
Company nor any subsidiary has any collective bargaining arrangements covering
any of its employees.  Schedule 2.1(y) sets forth a list of the employment
contracts, agreements regarding proprietary information, non-competition
agreements, non-solicitation agreements, confidentiality agreement, or any other
similar contract or restrictive covenant, relating to the right of any officer,
employee or consultant to be employed or engaged by the Company. No officer,
consultant or key employee of the Company or any subsidiary whose termination,
either individually or in the aggregate, would have a Material Adverse Effect,
has terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
subsidiary.


(z)         Absence of Certain Developments. Except as disclosed on Schedule
2.1(z), neither the Company nor the Subsidiaries have:


(i) issued any stock, bonds or other corporate securities or any rights, options
or warrants with respect thereto;


(ii) borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business which are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of the Company’s or such subsidiary’s business;


(iii) discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;


(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;


(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, except in the ordinary course of business;
 
 
 
 
11

--------------------------------------------------------------------------------

 
 

 
                                (vi) sold, assigned or transferred any patent
rights, trademarks, trade names, copyrights, trade secrets or other intangible
assets or intellectual property rights, or disclosed any proprietary
confidential information to any person except to customers in the ordinary
course of business or to the Purchaser or their representatives;


(vii) suffered any substantial losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;


(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;


(ix) made capital expenditures or commitments therefor that aggregate in excess
of $50,000;


(x) entered into any other transaction other than in the ordinary course of
business, or entered into any other material transaction, whether or not in the
ordinary course of business;


(xi) made charitable contributions or pledges in excess of $10,000;


(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;


(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment;


(xiv) effected any two or more events of the foregoing kind which in the
aggregate would be material to the Company or its subsidiaries; or


(xv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.


(aa)        Public Utility Holding Company Act; Investment Company Act and U.S.
Real Property Holding Corporation Status. The Company is not a “holding company”
or a “public utility company” as such terms are defined in the Public Utility
Holding Company Act of 1935, as amended. The Company is not, and as a result of
and immediately upon the Closing will not be, an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.  The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended.


(bb)       ERISA. No liability to the Pension Benefit Guaranty Corporation has
been incurred with respect to any Plan (as defined below) by the Company or any
of its Subsidiaries which is or would have a Material Adverse Effect. The
execution and delivery of this Agreement and the other Transaction Documents and
the issuance and sale of the Units, the Common Stock and the Series C Warrants
will not involve any transaction which is subject to the prohibitions of Section
406 of ERISA or in connection with which a tax could be imposed pursuant to
Section 4975 of the Internal Revenue Code of 1986, as amended, provided, that,
if any of the Purchaser, or any person or entity that owns a beneficial interest
in any of the Purchaser, is an “employee pension benefit plan” (within the
meaning of Section 3(2) of ERISA) with respect to which the Company is a “party
in interest” (within the meaning of Section 3(14) of ERISA), the requirements of
Sections 407(d)(5) and 408(e) of ERISA, if applicable, are met. As used in this
Section 2.1(bb), the term “Plan” shall mean an “employee pension benefit plan”
(as defined in Section 3 of ERISA) which is or has been established or
maintained, or to which contributions are or have been made, by the Company or
any subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any subsidiary, is under common control, as
described in Section 414(b) or (c) of the Code.
 
 
 
 
12

--------------------------------------------------------------------------------

 

 
(cc)           No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the Shares
pursuant to this Agreement to be integrated with prior offerings by the Company
for purposes of the Securities Act which would prevent the Company from selling
the Shares pursuant to Rule 506 under the Securities Act, nor will the Company
or any of its affiliates take any action or steps that would cause the offering
of the Shares to be integrated with other offerings. The Company does not have
any registration statement pending before the Commission or currently under the
Commission’s review and since June 26, 2009, other than as contemplated under
the Transaction Documents, the Company has not offered or sold any of its equity
securities or debt securities convertible into shares of Common Stock.


(dd)           Sarbanes-Oxley Act. The Company is in compliance with the
applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), and the rules and regulations promulgated thereunder, that are effective
and for which compliance by the Company is required as of the date hereof.


(ee)           No Additional Agreements.  Neither the Company nor any of its
affiliates has any agreement or understanding with any Purchaser with respect to
the transactions contemplated by the Transaction Documents other than as
specified in the Transaction Documents.


(ff)            Foreign Corrupt Practices Act.  Neither the Company, the
Subsidiaries, nor to the knowledge of the Company, the Subsidiaries any agent or
other person acting on behalf of the Company or the Subsidiaries, has, directly
or indirectly, (i) used any funds, or will use any proceeds from the sale of the
Units, for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company, or any
subsidiary of the Company (or made by any Person acting on their behalf of which
the Company is aware) or any members of their respective management which is in
violation of any applicable law, or (iv) has violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder which was applicable to the Company or any of
its subsidiaries.
 
 
 
 
 
13

--------------------------------------------------------------------------------

 

 
(gg)           PFIC.  None of the Company or any of its Subsidiaries is or
intends to become a “passive foreign investment company” within the meaning of
Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.


(hh)           OFAC. None of the Company or any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee, Affiliate or
Person acting on behalf of any of the Company or any of its Subsidiaries, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Units, or lend,
contribute or otherwise make available such proceeds to any subsidiary of the
Company, joint venture partner or other Person or entity, towards any sales or
operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned
by OFAC or for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.


(ii)             Money Laundering Laws. The operations of each of the Company
and the Subsidiaries have been conducted at all times in compliance with the
money laundering requirements of all applicable governmental authorities and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental authority (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
authority or any arbitrator involving any of the Company or the Subsidiaries
with respect to the Money Laundering Laws is pending or, to the best knowledge
of the Company, threatened.


Section 2.2              Representations and Warranties of the Purchaser. Each
Purchaser hereby makes the following representations and warranties to the
Company as of the date hereof, with respect solely to itself and not with
respect to any other Purchaser:


(a)            Organization and Good Standing of the Purchaser. If the Purchaser
is an entity, such Purchaser is a corporation, partnership or limited liability
company duly incorporated or organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization.


(b)            Authorization and Power. Each Purchaser has the requisite power
and authority to enter into and perform this Agreement and each of the other
Transaction Documents to which such Purchaser is a party and to purchase the
Units, consisting of the Series C Warrants, being sold to it hereunder. The
execution, delivery and performance of this Agreement and each of the other
Transaction Documents to which such Purchaser is a party by such Purchaser and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate, partnership or limited
liability company action, and no further consent or authorization of such
Purchaser or its Board of Directors, stockholders, partners, members, or
managers, as the case may be, is required. This Agreement and each of the other
Transaction Documents to which such Purchaser is a party has been duly
authorized, executed and delivered by such Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Purchaser enforceable against such Purchaser in accordance with the terms
hereof.
 
 
 
 
14

--------------------------------------------------------------------------------

 

 
(c)            No Conflicts. The execution, delivery and performance of this
Agreement and each of the other Transaction Documents to which such Purchaser is
a party and the consummation by such Purchaser of the transactions contemplated
hereby and thereby or relating hereto do not and will not (i) result in a
violation of such Purchaser’s charter documents, bylaws, operating agreement,
partnership agreement or other organizational documents or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which such Purchaser is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Purchaser or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on such Purchaser). Such Purchaser is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or any other
Transaction Document to which such Purchaser is a party or to purchase the
Units, or acquire the Series C Warrants in accordance with the terms hereof,
provided, that for purposes of the representation made in this sentence, such
Purchaser is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.


(d)           Status of Purchaser. Each Purchaser is an “accredited investor” as
defined in Regulation D, a “qualified institutional buyer” as defined in Rule
144A, or a “non-US person” as defined in Regulation S. Such Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and such Purchaser is not a broker-dealer, nor an affiliate of a
broker-dealer.


(e)          Acquisition for Investment. Each Purchaser is acquiring the Units,
the Common Stock, the Series C Warrants and the Warrant Shares (collectively,
the “Securities”) solely for its own account for the purpose of investment and
not with a view to or for sale in connection with a distribution. The Purchaser
does not have a present intention to sell the Securities, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein (except as provided below),
such Purchaser does not agree to hold the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with Federal and state securities laws applicable to such
disposition. Each Purchaser acknowledges that it is able to bear the financial
risks associated with an investment in Securities and that it has been given
full access to such records of the Company and the Subsidiaries and to the
officers of the Company and the Subsidiaries and received such information as it
has deemed necessary or appropriate to conduct its due diligence investigation
and has sufficient knowledge and experience in investing in companies similar to
the Company in terms of the Company’s stage of development so as to be able to
evaluate the risks and merits of its investment in the Company. Each Purchaser
further acknowledges that such Purchaser understands the risks of investing in
companies domiciled and/or which operate primarily in the Peoples Republic of
China and that the purchase of the Securities involves substantial risks.
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(f)           Reliance on Exemptions.  The Purchaser understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and the
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Securities.
 
(g)           Information.  The Purchaser and its advisors, if any, have had the
opportunity to ask questions of management of the Company and its Subsidiaries
and have been furnished with all information relating to the business, finances
and operations of the Company and information relating to the offer and sale of
the Units which have been requested by the Purchaser or its advisors.  Neither
such inquiries nor any other due diligence investigation conducted by the
Purchaser or any of its advisors or representatives shall modify, amend or
affect the Purchaser’s right to rely on the representations and warranties of
the Company contained herein.  The Purchaser understands that its investment in
the Securities involves a significant degree of risk.  The Purchaser further
represents to the Company that the Purchaser’s decision to enter into this
Agreement has been based solely on the independent evaluation of the Purchaser
and its representatives.
 
(h)           Governmental Review.  The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities.
 
(i)           Transfer or Re-sale.  The Purchaser understands that except as
provided in the Registration Rights Agreement, the sale or re-sale of the
Securities has not been and is not being registered under the Securities Act or
any applicable state securities laws, and the Securities may not be transferred
unless (i) the Securities are sold pursuant to an effective registration
statement under the Securities Act, (ii) the Purchaser shall have delivered to
the Company an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in comparable transactions to the effect that
the Securities to be sold or transferred may be sold or transferred pursuant to
an exemption from such registration, which opinion shall be reasonably
acceptable to the Company, (iii) the Securities are sold or transferred to an
“affiliate” (as defined in Rule 144 promulgated under the Securities Act (or a
successor rule) (“Rule 144”)) of the Purchaser who agrees to sell or otherwise
transfer the Securities only in accordance with this Section 2.2(f) and who is
an Accredited Purchaser, (iv) the Securities are sold pursuant to Rule 144, or
(v) the Securities are sold pursuant to Regulation S under the Securities Act
(or a successor rule) (“Regulation S”).  Notwithstanding the foregoing or
anything else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.
 
(j)           Legends.  The Purchaser understands that the Common Stock, the
Series C Warrants and the Warrant Shares shall bear a restrictive legend in the
form as set forth below.  The Purchaser understands that, until such time as the
resale of the Common Stock or the Warrant Shares have been registered under the
Securities Act as contemplated by the Registration Rights Agreement or otherwise
may be sold pursuant to Rule 144 or Regulation S without any restriction as to
the number of securities as of a particular date that can then be immediately
sold, the Shares may bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of the
certificates evidencing such Securities):
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
“Neither the offer nor sale of the securities represented by this certificate
has been registered under the Securities Act of 1933, as amended, (the
“Act”).  The securities may not be sold, transferred or assigned in the absence
of an effective registration statement for the securities under the Act, or an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, that registration is not required under the
Act or unless sold pursuant to Rule 144 or Regulation S under the Act.”
 
(k)           Residency.  The Purchaser is a resident of the jurisdiction set
forth immediately below such Purchaser’s name on the signature pages hereto.
 
(l)           Short Sales.   The Purchaser may engage in short sales of Common
Stock, to the extent permissible by applicable law and regulation.


(m)         Additional Representations and Warranties of Accredited
Purchasers.  Each Purchaser indicating that such Purchaser is an Accredited
Purchaser on its signature page to this Agreement further makes the
representations and warranties to the Company set forth on Appendix B-1.
 
(n)          Additional Representations and Warranties of Non-U.S.
Persons.  Each Purchaser indicating that it is not a U.S. person on its
signature page to this Agreement, severally and not jointly, further makes the
representations and warranties to the Company set forth on Appendix B-2.


(o)          No General Solicitation. Each Purchaser acknowledges that the Units
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.


(p)         Rule 144. Such Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. Such Purchaser acknowledges that such
Purchaser is familiar with Rule 144 and Rule 144A, of the rules and regulations
of the Commission, as amended, promulgated pursuant to the Securities Act (“Rule
144”), and that such person has been advised that Rule 144 and Rule 144A, as
applicable, permits resales only under certain circumstances. Such Purchaser
understands that to the extent that Rule 144 or Rule 144A is not available, such
Purchaser will be unable to sell any Shares without either registration under
the Securities Act or the existence of another exemption from such registration
requirement.
 
 
 
 
17

--------------------------------------------------------------------------------

 

 
(q)        Independent Investment. Except as may be disclosed in any filings
with the Commission by the Purchaser under Section 13 and/or Section 16 of the
Exchange Act, no Purchaser has agreed to act with any other Purchaser for the
purpose of acquiring, holding, voting or disposing of the Shares purchased
hereunder for purposes of Section 13(d) under the Exchange Act, and each
Purchaser is acting independently with respect to its investment in the Shares.


(r)         Brokers. Other than Tripoint Global Equities and selected dealers by
Tripoint Global Equities, no Purchaser has any knowledge of any brokerage or
finder’s fees or commissions that are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other person or entity with respect to the transactions
contemplated by this Agreement.




ARTICLE III


Covenants


The Company covenants with each of the Purchaser as follows, which covenants are
for the benefit of the Purchaser and their permitted assignees (as defined
herein).


Section 3.1         Securities Compliance. The Company shall notify the
Commission in accordance with its rules and regulations, of the transactions
contemplated by any of the Transaction Documents, including filing a Form D with
respect to the Units, the Series C Warrants, and Warrant Shares as required
under Regulation D and applicable “blue sky” laws, and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Units, the
Series C Warrants, and the Warrant Shares to the Purchaser or subsequent
holders.


Section 3.2        Registration and Listing. The Company shall (a) comply in all
material respects with its reporting and filing obligations under the Exchange
Act, (b) comply with all requirements related to any registration statement
filed pursuant to the Registration Rights Agreement, and (c) not take any action
or file any document (whether or not permitted by the Securities Act or the
rules promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act, except as permitted under the Transaction Documents. Subject
to the terms of the Transaction Documents, the Company further covenants that it
will take such further action as the Purchaser may reasonably request, all to
the extent required from time to time to enable the Purchaser to sell the Shares
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Securities Act, as
amended.


Section 3.3      Confidential Information.  Each Purchaser agrees that such
Purchaser and its employees, agents and representatives will keep confidential
and will not disclose, divulge or use (other than for purposes of monitoring its
investment in the Company) any confidential information which such Purchaser may
obtain from the Company pursuant to financial statements, reports and other
materials submitted by the Company to such Purchaser pursuant to this Agreement,
unless such information is known to the public through no fault of such
Purchaser or his or its employees or representatives; provided, however, that a
Purchaser may disclose such information (i) to its attorneys, accountants and
other professionals in connection with their representation of such Purchaser in
connection with such Purchaser’s investment in the Company, (ii) to any
prospective permitted transferee of the Shares, so long as the prospective
transferee agrees to be bound by the provisions of this Section 3.3, or (iii) to
any general partner or affiliate of such Purchaser.
 
 
 
 
18

--------------------------------------------------------------------------------

 

 
Section 3.4       Compliance with Laws. The Company shall comply, and cause each
subsidiary to comply in all material respects, with all applicable laws, rules,
regulations and orders, except where non-compliance could not reasonably be
expected to have a Material Adverse Effect.


Section 3.5        Keeping of Records and Books of Account. The Company shall
keep and cause each Subsidiary and each PRC Operating Entity to keep adequate
records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Company and the Subsidiaries, and in which, for each fiscal year, all
proper reserves for depreciation, depletion, obsolescence, amortization, taxes,
bad debts and other purposes in connection with its business shall be made.


Section 3.6        Reporting Requirements. If the Commission ceases making
periodic reports filed under the Exchange Act available via the EDGAR system,
then at a Purchaser’s request the Company shall furnish the following to such
Purchaser so long as such Purchaser shall beneficially own any Shares:


(a)       Quarterly Reports filed with the Commission on Form 10-Q as soon as
practicable after the document is filed with the Commission, and in any event
within five (5) business days after the document is filed with the Commission;


(b)      Annual Reports filed with the Commission on Form 10-K as soon as
practicable after the document is filed with the Commission, and in any event
within five (5) business days after the document is filed with the Commission;
and


(c)      Copies of all notices and information, including without limitation
notices and proxy statements in connection with any meetings, that are provided
to holders of shares of Common Stock, contemporaneously with the delivery of
such notices or information to such holders of Common Stock.


Section 3.7        Other Agreements. The Company shall not enter into any
agreement the terms of which would restrict or impair the ability of the Company
to perform its obligations under any Transaction Document.
 
 
 
 
19

--------------------------------------------------------------------------------

 

 
Section 3.8        Reservation of Shares. So long as any of the Series C
Warrants remain outstanding, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than one hundred ten percent (110%) of the aggregate number of shares of Common
Stock needed to provide for the issuance of the Warrant Shares.


Section 3.9        Transfer Agent.  The Company has engaged the transfer agent
and registrar listed in its Form 10-K or Form S-3 registration statement  (the
“Transfer Agent”) with respect to its Common Stock, who is DTC and DWAC eligible
and who will recognize, execute and honor the Irrevocable Transfer Agent
Instructions (as defined below).  As a condition to Closing, the Company shall
issue irrevocable instructions to its transfer agent, and any subsequent
transfer agent, to issue certificates, registered in the name of each Purchaser
or its respective nominee(s), for the Warrant Shares in such amounts as
specified from time to time by each Purchaser to the Company upon exercise of
the Series C Warrants in the form of Exhibit D attached hereto (the “Irrevocable
Transfer Agent Instructions”). Prior to registration of the Warrant Shares under
the Securities Act, all such certificates shall bear the restrictive legend
specified in Section 5.1 of this Agreement. The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 3.9 will be given by the Company to its transfer agent and that
the Shares shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the Registration
Rights Agreement. If a Purchaser provides the Company with an opinion of
counsel, in a generally acceptable form, to the effect that a public sale,
assignment or transfer of the Shares may be made without registration under the
Securities Act or the Purchaser provides the Company with reasonable assurances
that such Shares can be sold pursuant to Rule 144 without any restriction as to
the number of securities acquired as of a particular date that can then be
immediately sold, the Company shall permit the transfer, and, in the case of the
Warrant Shares, promptly instruct its transfer agent to issue one or more
certificates in such name and in such denominations as specified by such
Purchaser and without any restrictive legend. The Company acknowledges that a
breach by it of its obligations under this Section 3.9 will cause irreparable
harm to the Purchaser by vitiating the intent and purpose of the transaction
contemplated hereby. Accordingly, the Company acknowledges that the remedy at
law for a breach of its obligations under this Section 3.9 will be inadequate
and agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 3.9, that the Purchaser shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.


Section 3.10       Reporting Status. So long as a Purchaser beneficially owns
any of the Shares, the Company shall timely file all reports required to be
filed with the Commission pursuant to the Exchange Act, and the Company shall
not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would permit such termination.


Section 3.11       Disclosure of Transaction. The Company shall issue a press
release describing the material terms of the transactions contemplated hereby
(the “Press Release”) as soon as practicable after the Closing but in no event
later than 9:00 A.M. Eastern Time on the first Business Day following the
Closing. The Company shall also file with the Commission, the Form 8-K
describing the material terms of the transactions contemplated hereby (and
attaching as exhibits thereto this Agreement, the Registration Rights Agreement,
, the Escrow Agreements, the form of Warrant and the Press Release) within three
(3) Business Days following the Closing Date.  The Press Release and Form 8-K
shall be subject to prior review and comment by counsel for the Purchaser.
“Business Day” means any day during which the NYSE AMEX (“AMEX”) (or other
principal exchange) shall be open for trading.
 
 
 
 
 
20

--------------------------------------------------------------------------------

 

 
Section 3.12       Disclosure of Material Information. The Company and the
Subsidiaries covenant and agree that neither it nor any other person acting on
its or their behalf has provided or, from and after the filing of the Press
Release, will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information (other than with respect to the transactions contemplated by this
Agreement), unless prior thereto such Purchaser shall have executed a specific
written agreement regarding the confidentiality and use of such
information.  The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenants in effecting transactions in securities of
the Company.  At the time of the filing of the Press Release, no Purchaser shall
be in possession of any material, nonpublic information received from the
Company, any of its subsidiaries or any of its respective officers, directors,
employees or agents, that is not disclosed in the Press Release.  The Company
shall not disclose the identity of any Purchaser in any filing with the SEC
except as required by the rules and regulations of the SEC thereunder.  In the
event of a breach of the foregoing covenant by the Company, any of its
subsidiaries, or any of its or their respective officers, directors, employees
and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Purchaser may notify the Company, and the Company shall
make public disclosure of such material nonpublic information within two (2)
trading days of such notification.


Section 3.13        Pledge of Securities. The Company acknowledges and agrees
that the Shares may be pledged by a Purchaser in connection with a bonafide
margin agreement or other loan or financing arrangement that is secured by the
Common Stock. The pledge of Common Stock shall not be deemed to be a transfer,
sale or assignment of the Common Stock hereunder, and no Purchaser effecting a
pledge of Common Stock shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document; provided, that a Purchaser and its pledgee
shall be required to comply with the provisions of Article V hereof in order to
effect a sale, transfer or assignment of Common Stock to such pledgee. At a
Purchaser’s expense, the Company hereby agrees to execute and deliver such
documentation as a pledgee of the Common Stock may reasonably request in
connection with a pledge of the Common Stock to such pledgee by a Purchaser, in
accordance with applicable laws relating to the transfer of the securities.




Section 3.14        DTC. Not later than the Effective Date of the Registration
Statement (as defined in the Registration Rights Agreement), the Company shall
cause its Common Stock to be eligible for transfer with its transfer agent
pursuant to the Depository Trust Company Automated Securities Transfer Program.
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 

 
Section 3.15        Sarbanes-Oxley Act. The Company shall be in compliance with
the applicable provisions of the Sarbanes-Oxley Act of 2002, and the rules and
regulations promulgated thereunder, as required under such Act.


Section 3.16       No Integrated Offerings. The Company shall not make any
offers or sales of any security (other than the securities being offered or sold
hereunder) under circumstances that would require registration of the securities
being offered or sold hereunder under the Securities Act.


Section 3.16        No Manipulation of Price.  The Company will not take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or might reasonably be expected to constitute, the stabilization or
manipulation of the price of any securities of the Company.


ARTICLE IV


CONDITIONS


Section 4.1         Conditions Precedent to the Obligation of the Company to
Sell the Units. The obligation hereunder of the Company to issue and sell the
Units, and the underlying Series C Warrants to the Purchaser is subject to the
satisfaction or waiver, at or before the Closing, of each of the conditions set
forth below. These conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion.


(a)        Accuracy of Each Purchaser’s Representations and Warranties. The
representations and warranties of each Purchaser in this Agreement and each of
the other Transaction Documents to which such Purchaser is a party shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.


(b)       Performance by the Purchaser. Each Purchaser shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing.


(c)       No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.


(d)       Delivery of Purchase Price. The Purchase Price for the Units shall
have been delivered to the escrow agent pursuant to the Closing Escrow
Agreement.  The Minimum Offering Price shall have been delivered to the escrow
agent.
 
 
 
 
22

--------------------------------------------------------------------------------

 

 
(e)        Delivery of Transaction Documents. The Transaction Documents to which
the Purchaser are parties shall have been duly executed and delivered by the
Purchaser to the Company.




Section 4.2         Conditions Precedent to the Obligation of the Purchaser to
Purchase the Units. The obligation hereunder of each Purchaser to acquire and
pay for the Units is subject to the satisfaction or waiver, at or before the
Closing, of each of the conditions set forth below. These conditions are for
each Purchaser’s sole benefit and may be waived by such Purchaser at any time in
its sole discretion.


(a)         Accuracy of the Company’s Representations and Warranties. Each of
the representations and warranties of the Company in this Agreement and the
other Transaction Documents shall be true and correct in all respects as of the
date when made and as of the Closing Date as though made at that time, except
for representations and warranties that are expressly made as of a particular
date, which shall be true and correct in all respects as of such date.


(b)         Performance by the Company. The Company shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing.


(c)         No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.


(d)         No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.


(e)         Opinions of Counsel, Etc. At the Closing, the Purchaser shall have
received an opinion of (i) U.S. counsel to the Company, dated the date of the
Closing, in substantially the form of Exhibit E hereto, and such other
certificates and documents as the Purchaser or its counsel shall reasonably
require incident to the Closing,


(f)         Registration Rights Agreement. On the Closing Date, the Company
shall have executed and delivered the Registration Rights Agreement to each
Purchaser.


(g)       Certificates. The Company shall have executed and delivered to the
Purchaser the certificates (in such denominations as such Purchaser shall
request) for the Common Stock and the Series C Warrants being acquired by such
Purchaser at the Closing (in such denominations as such Purchaser shall request)
to such address set forth next to the Purchaser with respect to the Closing.
 
 
 
 
23

--------------------------------------------------------------------------------

 

 
(i)        Resolutions. The Board of Directors of the Company shall have adopted
resolution consistent with Section 2.1(b) hereof in a form reasonably acceptable
to such Purchaser (the “Resolution”).


(j)       Reservation of Shares. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the exercise of the Series C Warrants, a number of shares of Common
Stock equal to one hundred ten percent (110%) of the aggregate number of Warrant
Shares issuable upon exercise of the number of Warrants issued or to be issued
pursuant to this Agreement.


(k)      Secretary’s Certificate. The Company shall have delivered to such
Purchaser a secretary’s certificate, dated as of the Closing Date, as to (i) the
resolutions adopted by the Board of Directors of the Company consistent with
Section 2.1(b), (ii) the Articles, (iii) the Bylaws, each as in effect at the
Closing, and (v) the authority and incumbency of the officers of the Company
executing the Transaction Documents and any other documents required to be
executed or delivered in connection therewith.


(l)      Officer’s Certificate. The Company shall have delivered to the
Purchaser a certificate of an executive officer of the Company, dated as of the
Closing Date, confirming the accuracy of the Company’s representations,
warranties and covenants as of the Closing Date and confirming the compliance by
the Company with the conditions precedent set forth in this Section 4.2 as of
the Closing Date.


(m)      Closing Escrow Agreement. On the Closing Date, the Company and the
escrow agent shall have executed and delivered the Closing Escrow Agreement to
each Purchaser.


(n)      Material Adverse Effect. No Material Adverse Effect shall have occurred
at or before the Closing Date.


ARTICLE V


Stock Certificate Legend


Section 5.1        Legend. Each certificate representing the Common Stock, and
Warrant Shares (collectively, the “Shares”), shall be stamped or otherwise
imprinted with a legend substantially in the following form (in addition to any
legend required by applicable state securities or “blue sky” laws):


THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
 
 
 
 
24

--------------------------------------------------------------------------------

 

 
The Company agrees to reissue certificates representing any of the Shares,
without the legend set forth above if at such time, prior to making any transfer
of any such securities, such holder thereof shall give written notice to the
Company describing the manner and terms of such sale and removal as the Company
may reasonably request.  Such proposed transfer and removal will not be effected
until: (a) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that the registration of the Shares
under the Securities Act is not required in connection with such proposed
transfer, (ii) a registration statement under the Securities Act covering such
proposed disposition has been filed by the Company with the Commission and has
become effective under the Securities Act, (iii) the Company has received other
evidence reasonably satisfactory to the Company that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iv) the holder provides the Company with reasonable assurances
that such security can be sold pursuant to Rule 144(i)  under the Securities
Act; and (b) either (i) the Company has received an opinion of counsel
reasonably satisfactory to the Company, to the effect that registration or
qualification under the securities or “blue sky” laws of any state is not
required in connection with such proposed disposition, or (ii) compliance with
applicable state securities or “blue sky” laws has been effected or a valid
exemption exists with respect thereto. The Company will respond to any such
notice from a holder within five (5) business days. In the case of any proposed
transfer under this Section 5.1, the Company will use reasonable efforts to
comply with any such applicable state securities or “blue sky” laws, but shall
in no event be required, (x) to qualify to do business in any state where it is
not then qualified, (y) to take any action that would subject it to tax or to
the general service of process in any state where it is not then subject, or (z)
to comply with state securities or “blue sky” laws of any state for which
registration by coordination is unavailable to the Company. The restrictions on
transfer contained in this Section 5.1 shall be in addition to, and not by way
of limitation of, any other restrictions on transfer contained in any other
section of this Agreement. Whenever a certificate representing the Shares is
required to be issued to a Purchaser without a legend, in lieu of delivering
physical certificates representing the Shares (provided that a registration
statement under the Securities Act providing for the resale of the Shares is
then in effect), the Company may cause its transfer agent to electronically
transmit the Shares to a Purchaser by crediting the account of such Purchaser or
such Purchaser’s prime broker with the DTC through its DWAC system (to the
extent not inconsistent with any provisions of this Agreement).


ARTICLE VI


Indemnification
 
 
 
 
25

--------------------------------------------------------------------------------

 
 

 
Section 6.1            General Indemnity. The Company agrees to indemnify and
hold harmless the Purchaser (and their respective directors, officers, managers,
partners, members, shareholders, affiliates, agents, successors and assigns)
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Purchaser as a result of any inaccuracy in or
breach of the representations, warranties or covenants made by the Company
herein. Each Purchaser severally but not jointly agrees to indemnify and hold
harmless the Company and its directors, officers, affiliates, agents, successors
and assigns from and against any and all losses, liabilities, deficiencies,
costs, damages and expenses (including, without limitation, reasonable
attorneys’ fees, charges and disbursements) incurred by the Company as a result
of any inaccuracy in or breach of the representations, warranties or covenants
made by such Purchaser herein. The maximum aggregate liability of each Purchaser
pursuant to its indemnification obligations under this Article VI shall not
exceed the portion of the Purchase Price paid by such Purchaser hereunder. In no
event shall any “Indemnified Party” (as defined below) be entitled to recover
consequential or punitive damages resulting from a breach or violation of this
Agreement.


Section 6.2           Indemnification Procedure. Any party entitled to
indemnification under this Article VI (an “Indemnified Party”) will give written
notice to the indemnifying party of any matters giving rise to a claim for
indemnification; provided, that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Article VI except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any action, proceeding or claim is brought against an
Indemnified Party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable judgment of the Indemnified Party a conflict of interest between it
and the indemnifying party may exist with respect of such action, proceeding or
claim, to assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Party. In the event that the indemnifying party advises an
Indemnified Party that it will contest such a claim for indemnification
hereunder, or fails, within thirty (30) days of receipt of any indemnification
notice to notify, in writing, such person of its election to defend, settle or
compromise, at its sole cost and expense, any action, proceeding or claim (or
discontinues its defense at any time after it commences such defense), then the
Indemnified Party may, at its option, defend, settle or otherwise compromise or
pay such action or claim. In any event, unless and until the indemnifying party
elects in writing to assume and does so assume the defense of any such claim,
proceeding or action, the Indemnified Party’s costs and expenses arising out of
the defense, settlement or compromise of any such action, claim or proceeding
shall be losses subject to indemnification hereunder. The Indemnified Party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party which relates to such action or claim. The indemnifying
party shall keep the Indemnified Party fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. If
the indemnifying party elects to defend any such action or claim, then the
Indemnified Party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense. The indemnifying party shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
be liable for any settlement if the indemnifying party is advised of the
settlement but fails to respond to the settlement within thirty (30) days of
receipt of such notification. Notwithstanding anything in this Article VI to the
contrary, the indemnifying party shall not, without the Indemnified Party’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof which imposes any future obligation on the
Indemnified Party or which does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the Indemnified Party of a
release from all liability in respect of such claim. The indemnification
required by this Article VI shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
Indemnified Party irrevocably agrees to refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification. The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the Indemnified Party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
 
 
 
26

--------------------------------------------------------------------------------

 

 
ARTICLE VII


Miscellaneous


Section 7.1         Fees and Expenses. Except as otherwise set forth in this
Agreement and the other Transaction Documents, each party shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement, provided
that the Company shall pay all actual and reasonable attorneys’ fees and
expenses (including disbursements and out-of-pocket expenses) up to a maximum of
[$40,000] incurred by the Purchaser in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other Transaction
Documents.  The Company shall also pay all reasonable fees and expenses incurred
by the Purchaser in connection with the enforcement of this Agreement or any of
the other Transaction Documents, including, without limitation, all reasonable
attorneys’ fees and expenses but only if the Purchaser is successful in any
litigation or arbitration relating to such enforcement.  Any such fees and
expenses that remain outstanding shall be paid out of the escrow account
pursuant to the Closing Escrow Agreement, prior to the release of the Purchase
Price to the Company.


Section 7.2        Specific Enforcement, Consent to Jurisdiction.


(a)      The Company and the Purchaser acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement or
the other Transaction Documents were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement or the other Transaction Documents
and to enforce specifically the terms and provisions hereof or thereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
 
 
 
27

--------------------------------------------------------------------------------

 

 
(b)      Each of the Company and the Purchaser (i) hereby irrevocably submits to
the jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby and (ii) hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of the Company and the Purchaser consents
to process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 7.2 shall affect
or limit any right to serve process in any other manner permitted by law.  Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.


Section 7.3        Entire Agreement; Amendment. This Agreement and the other
Transaction Documents contains the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor any of
the Purchaser makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement nor any of the Transaction Documents may be
waived or amended other than by a written instrument signed by the Company and
the purchasers herein holding at least fifty percent (50%) of the Common Stock
then outstanding (the “Majority Holders”), and no provision hereof may be waived
other than by a written instrument signed by the party against whom enforcement
of any such waiver is sought. No such amendment shall be effective to the extent
that it applies to less than all of the holders of the Common Stock then
outstanding. No consideration shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents or holders of Common Stock, as the case may be.


Section 7.4       Notices. All notices, demands, consents, requests,
instructions and other communications to be given or delivered or permitted
under or by reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) business days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by facsimile
transmission, on the business day of such delivery if sent by 6:00 p.m. in the
time zone of the recipient, or if sent after that time, on the next succeeding
business day (as evidenced by the printed confirmation of delivery generated by
the sending party’s telecopier machine). If any notice, demand, consent,
request, instruction or other communication cannot be delivered because of a
changed address of which no notice was given (in accordance with this Section
7.4), or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:
 
 
 
 
 
28

--------------------------------------------------------------------------------

 

 
If to the Company:


Tianyin Pharmaceutical Co., Inc.
23rd Floor, Unionsun Yangkuo Plaza  No.2, Block 3,
Renmin Road South, Chengdu,
610041 P. R. China
0086-028-86154737
Attn:   Guoqing Jiang
Title:   Chief Executive Officer


with copies (which shall not constitute notice) to:


Leser Hunter Taubman &
Taubman                                                                                     Hodgson
Russ LLP
17 State Street, Suite
2000                                                                                                     
1540 Broadway, 24th floor
New York, New York
10004                                                                                   
                New York, New York 10022
Tel. No.: (212)
732-7184                                                                                                      
   Tel. No.: (212) 751-4300
Fax No.: (212)
202-6380                                                                                                   
       Fax. No.: (212) 751-0928
Attn:    Louis Taubman,
Esq.                                                                                      
         Attn:      Stephen A. Weiss, Esq.


If to any Purchaser:  
To the addresses set forth
on the Purchaser signature page(s)
to this Agreement


Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.


Section 7.5          Waivers. No waiver by any party of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any other provisions,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter.


Section 7.6          Headings. The section headings contained in this Agreement
(including, without limitation, section headings and headings in the exhibits
and schedules) are inserted for reference purposes only and shall not affect in
any way the meaning, construction or interpretation of this Agreement. Any
reference to the masculine, feminine, or neuter gender shall be a reference to
such other gender as is appropriate. References to the singular shall include
the plural and vice versa.
 
 
 
 
 
29

--------------------------------------------------------------------------------

 

 
Section 7.7          Successors and Assigns.  This Agreement may not be assigned
by a party hereto without the prior written consent of the Company or the
Purchaser, as applicable, provided, however, that, subject to federal and state
securities laws and as otherwise provided in the Transaction Documents, a
Purchaser may assign its rights and delegate its duties hereunder in whole or in
part to an affiliate or to a third party acquiring all or substantially all of
its Shares or Warrants in a private transaction without the prior written
consent of the Company or the other Purchaser, after notice duly given by such
Purchaser to the Company provided, that no such assignment or obligation shall
affect the obligations of such Purchaser hereunder and that such assignee agrees
in writing to be bound, with respect to the transferred securities, by the
provisions hereof that apply to the Purchaser.  The provisions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


Section 7.8          No Third Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.


Section 7.9          Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.


Section 7.10         Survival. The representations and warranties of the Company
and the Purchaser shall survive the execution and delivery hereof and the
Closing hereunder for a period of three (3) years following the Closing Date.


Section 7.11          Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.


Section 7.12          Publicity. The Company agrees that it will not disclose,
and will not include in any public announcement, the name of the Purchaser
without the consent of the Purchaser unless and until such disclosure is
required by law or applicable regulation, and then only to the extent of such
requirement.
 
 
 
 
30

--------------------------------------------------------------------------------

 

 
Section 7.13            Severability. The provisions of this Agreement and the
Transaction Documents are severable and, in the event that any court of
competent jurisdiction shall determine that any one or more of the provisions or
part of the provisions contained in this Agreement or the Transaction Documents
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement or the Transaction
Documents and such provision shall be reformed and construed as if such invalid
or illegal or unenforceable provision, or part of such provision, had never been
contained herein, so that such provisions would be valid, legal and enforceable
to the maximum extent possible.


Section 7.14             Further Assurances. From and after the date of this
Agreement, upon the request of any Purchaser or the Company, each of the Company
and the Purchaser shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement, Common Stock,
the Series C Warrants, the Warrant Shares, the Registration Rights Agreement and
the other Transaction Documents.


Section 7.15              Currency.  Unless otherwise indicated, all dollar
amounts referred to in this Agreement are in United States Dollars.  All amounts
owing under this Agreement or any Transaction Document shall be paid in US
dollars.  All amounts denominated in other currencies shall be converted in the
US dollar equivalent amount in accordance with the Exchange Rate on the date of
calculation.  “Exchange Rate” means, in relation to any amount of currency to be
converted into US dollars pursuant to this Agreement, the US dollar exchange
rate as published in The Wall Street Journal on the relevant date of
calculation.


Section 7.16              Termination.  This Agreement may be terminated prior
to Closing:


(a)           by mutual written agreement of the Purchaser and the Company, a
copy of which shall be provided to the escrow agent appointed under the Closing
Escrow Agreement (the “Escrow Agent”); and


(b)           by the Company or a Purchaser (as to itself but no other
Purchaser) upon written notice to the other, with a copy to the Escrow Agent, if
the Closing shall not have taken place by 5:00 p.m. Eastern time on November 15,
2009, unless extended for a period of no more than thirty (60) calendar days by
the Company, in which case the Closing shall not have taken place by 5:00 p.m.
Eastern time on January 15, 2010; provided, that the right to terminate this
Agreement under this Section 7.16(b) shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time.


(c)           In the event of a termination pursuant to Section 7.16(a) or
7.16(b), each Purchaser shall have the right to a return of up to its entire
Purchase Price deposited with the Escrow Agent pursuant to this Agreement,
without interest or deduction.  The Company covenants and agrees to cooperate
with such Purchaser in obtaining the return of its Purchase Price, and shall not
communicate any instructions to the contrary to the Escrow Agent.
 
 
 
 
31

--------------------------------------------------------------------------------

 

 
(d)           In the event of a termination pursuant to this Section, the
Company shall promptly notify all non-terminating Purchaser. Upon a termination
in accordance with this Section 7.16, the Company and the terminating
Purchaser(s) shall not have any further obligation or liability (including as
arising from such termination) to the other and no Purchaser will have any
liability to any other Purchaser under the Transaction Documents as a result
therefrom.


 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
32

--------------------------------------------------------------------------------

 



Company Signature Page 34  of 47


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

             
The Company:
 
 
TIANYIN PHARMACEUTICAL CO., INC
 
   
By:
_____________________________________     
 
   
Name:  Guoqing Jiang
Title:   Chief Executive Officer
 




 

 
33

--------------------------------------------------------------------------------

 

Purchaser Signature Page35  of 47


IN WITNESS WHEREOF, the Purchaser has caused this Agreement to be duly executed
individually or by its authorized officer or member as of the date first above
written.




 

 The Purchaser:    [Entity or Individual Name]      By:
 ____________________________________________      
 Name:_______________________________________        Title: 
_______________________________________  

 
 
 


Number of Units Purchased: __________
Total Purchase Price: ($3.25 x No. of Units) $_______________
 
Address and Contacts of Purchaser:
__________________________________
___________________________________
___________________________________
telephone:
fax:
email:

 
34

--------------------------------------------------------------------------------

 

Appendix A
 
List of All Purchasers
 


Name
Address
Number of Units Purchased
Purchase Price
                                                                       

 
 
 
 
 
 
 
 
 
 
 

 

 
35

--------------------------------------------------------------------------------

 

 

 
 
 Appendix B-1
SECURITIES PURCHASE AGREEMENT
[Missing Graphic Reference]
 


 
Definition of “Accredited Investor”
 
The term “accredited investor” means:
 
 
1)
A bank as defined in Section 3(a)(2) of the Securities Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Securities Exchange Act of
1934; an insurance company as defined in Section 2(13) of the Securities Act; an
investment company registered under the Investment Company Act of 1940 (the
“Investment Company Act”) or a business development company as defined in
Section 2(a)(48) of the Investment Company Act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions or any agency or
instrumentality of a state or its political subdivisions for the benefit of its
employees, if such plan has total assets in excess of US $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 (“ERISA”), if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of ERISA, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of US $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.

 
 
2)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

 
 
3)
An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of US $5,000,000.

 
 
4)
A director or executive officer of the Company.

 
 
5)
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his or her purchase exceeds US $1,000,000.

 
 
6)
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

 
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
7)
A trust, with total assets in excess of US $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a person who
has such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the prospective investment).

 
 
8)
An entity in which all of the equity owners are accredited investors.  (The
Shareholder must identify each equity owner and provide statements signed by
each demonstrating how each is qualified as an accredited investor).

 
Accredited Investor Representations
 
Each Purchaser indicating that it is an Accredited Purchaser, severally and not
jointly, further represents and warrants to the Company as follows:
 
 
1.
Such person or entity qualifies as an Accredited Purchaser on the basis set
forth on its signature page to this Agreement.

 
 
2.
Such person or entity has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
Shareholder’s interests in connection with the transactions contemplated by this
Agreement.

 
 
3.
Such person or entity has consulted, to the extent that it has deemed necessary,
with its tax, legal, accounting and financial advisors concerning its investment
in the Units.

 
 
4.
Such person or entity understands the various risks of an investment in the
Units and can afford to bear such risks for an indefinite period of time,
including, without limitation, the risk of losing its entire investment in the
Units.

 
 
5.
Such person or entity has had access to the Company’s publicly filed reports
with the SEC and has been furnished during the course of the transactions
contemplated by this Agreement with all other public information regarding the
Company that such person or entity has requested and all such public information
is sufficient for such person or entity to evaluate the risks of investing in
the Units.

 
 
6.
Such person or entity has been afforded the opportunity to ask questions of and
receive answers concerning the Company and the terms and conditions of the
issuance of the Units.

 
 
7.
Such person or entity is not relying on any representations and warranties
concerning the Company made by the Company or any officer, employee or agent of
the Company, other than those contained in this Agreement.

 
 
8.
Such person or entity is acquiring the Units for such person’s or entity’s, as
the case may be, own account, for investment and not for distribution or resale
to others.

 
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
9.
Such person or entity will not sell or otherwise transfer the Units, unless
either (a) the transfer of such securities is registered under the Securities
Act or (b) an exemption from registration of such securities is available.

 
 
10.
Such person or entity consents to the placement of a legend on any certificate
or other document evidencing the Units substantially in the form set forth in
Section 5.1.

 
 
11.
Such person or entity understands and acknowledges that the Units have not been
recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning the Company that has been
supplied to such person or entity and that any representation to the contrary is
a criminal offense.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



 
38

--------------------------------------------------------------------------------

 

Appendix B-2


SECURITIES PURCHASE AGREEMENT
 
[Missing Graphic Reference]
 
NON U.S. PERSON REPRESENTATIONS
 
Each Purchaser indicating that it is not a U.S. person, severally and not
jointly, further represents and warrants to the Company as follows:
 
 
1.
At the time of (a) the offer by the Company and (b) the acceptance of the offer
by such person or entity, of the Units, such person or entity was outside the
United States.

 
 
2.
Such person or entity is acquiring the Units for such Shareholder’s own account,
for investment and not for distribution or resale to others and is not
purchasing the Units for the account or benefit of any U.S. person, or with a
view towards distribution to any U.S. person, in violation of the registration
requirements of the Securities Act.

 
 
3.
Such person or entity will make all subsequent offers and sales of the Units
either (x) outside of the United States in compliance with Regulation S; (y)
pursuant to a registration under the Securities Act; or (z) pursuant to an
available exemption from registration under the Securities Act.  Specifically,
such person or entity will not resell the Units to any U.S. person or within the
United States prior to the expiration of a period commencing on the Closing Date
and ending on the date that is one year thereafter (the “Distribution Compliance
Period”), except pursuant to registration under the Securities Act or an
exemption from registration under the Securities Act.

 
 
4.
Such person or entity has no present plan or intention to sell the Units in the
United States or to a U.S. person at any predetermined time, has made no
predetermined arrangements to sell the Units and is not acting as a Distributor
of such securities.

 
 
5.
Neither such person or entity, its Affiliates nor any Person acting on behalf of
such person or entity, has entered into, has the intention of entering into, or
will enter into any put option, short position or other similar instrument or
position in the U.S. with respect to the Units at any time after the Closing
Date through the Distribution Compliance Period except in compliance with the
Securities Act.

 
 
6.
Such person or entity consents to the placement of a legend on any certificate
or other document evidencing the Units substantially in the form set forth in
Section 5.1.

 
 
7.
Such person or entity is not acquiring the Units in a transaction (or an element
of a series of transactions) that is part of any plan or scheme to evade the
registration provisions of the Securities Act.

 
 
8.
Such person or entity has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
person’s or entity’s interests in connection with the transactions contemplated
by this Agreement.

 
 
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
 
9.
Such person or entity has consulted, to the extent that it has deemed necessary,
with its tax, legal, accounting and financial advisors concerning its investment
in the Units.

 
 
10.
Such person or entity understands the various risks of an investment in the
Units and can afford to bear such risks for an indefinite period of time,
including, without limitation, the risk of losing its entire investment in the
Units.

 
 
11.
Such person or entity has had access to the Company’s publicly filed reports
with the SEC and has been furnished during the course of the transactions
contemplated by this Agreement with all other public information regarding the
Company that such person or entity has requested and all such public information
is sufficient for such person or entity to evaluate the risks of investing in
the Units.

 
 
12.
Such person or entity has been afforded the opportunity to ask questions of and
receive answers concerning the Company and the terms and conditions of the
issuance of the Units.

 
 
13.
Such person or entity is not relying on any representations and warranties
concerning the Company made by the Company or any officer, employee or agent of
the Company, other than those contained in this Agreement.

 
 
14.
Such person or entity will not sell or otherwise transfer the Shares unless
either (A) the transfer of such securities is registered under the Securities
Act or (B) an exemption from registration of such securities is available.

 
 
15.
Such person or entity represents that the address furnished on its signature
page to this Agreement is the principal residence if he is an individual or its
principal business address if it is a corporation or other entity.

 
 
16.
Such person or entity understands and acknowledges that the Units have not been
recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning the Company that has been
supplied to such person or entity and that any representation to the contrary is
a criminal offense.

 
 
 
 
 
 
 
 
 
 

 

 
40

--------------------------------------------------------------------------------

 


 
EXHIBIT A TO THE
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------


FORM OF SERIES C WARRANT
 
 
 
 
 
 
 
 
 
 
 

 

 
41

--------------------------------------------------------------------------------

 


 
EXHIBIT B TO THE
SECURITIES PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
FORM OF REGISTRATION RIGHTS AGREEMENT


 
 
 
 
 
 
 
 
 
 
 

 

 
42

--------------------------------------------------------------------------------

 



EXHIBIT C TO THE
SECURITIES PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
FORM OF CLOSING ESCROW AGREEMENT




 
 
 
 
 
 
 
 
 
 
 
 

 

 
43

--------------------------------------------------------------------------------

 



EXHIBIT D TO THE
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

 
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS




as of ____________, 2009
 
[Name and address of Transfer Agent]
Attn: _____________
 
Ladies and Gentlemen:
 
Reference is made to that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated as of __________, 2009, by and among Tianyin Pharmaceutical,
Co., Inc., a Delaware corporation (the “Company”), and each of the Purchaser of
Units whose name is set forth on the signature page to the Purchase Agreement
hereto (the “Purchaser”), pursuant to which the Company is issuing to the
Purchaser units (the “Units”), consisting of (i) Series C warrants (the
“Warrants”) to purchase shares of the Company’s Common Stock, par value $0.0001
per share (the “Common Stock”). This letter shall serve as our irrevocable
authorization and direction to you provided that you are the transfer agent of
the Company at such time) to issue shares of Common and exercise of the Series C
Warrants (the “Warrant Shares”) to or upon the order of a Purchaser from time to
time upon (i) surrender to you of a properly completed and duly executed
Exercise Notice, as the case may be, (ii)  in the case of Warrants being
exercised, a copy of the Series C Warrants (with the original Warrants delivered
to the Company) being exercised (or, in each case, an indemnification
undertaking with respect to such share certificates or the warrants in the case
of their loss, theft or destruction), and (iii) delivery of a treasury order or
other appropriate order duly executed by a duly authorized officer of the
Company. So long as you have previously received (x) written confirmation from
counsel to the Company that a registration statement covering resales of the
Warrant Shares, as applicable, has been declared effective by the Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”), and no subsequent notice by the Company or its counsel of the
suspension or termination of its effectiveness and (y) a copy of such
registration statement, and if the Purchaser represents in writing that the
Warrant Shares, as the case may be, were sold pursuant to the Registration
Statement, then certificates representing the Warrant Shares, as the case may
be, shall not bear any legend restricting transfer of the the Warrant Shares, as
the case may be, thereby and should not be subject to any stop-transfer
restriction. Provided, however, that if you have not previously received those
items and representations listed above, then the certificates for the Warrant
Shares shall bear the following legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS, OR THE
COMPANY SHALL HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.”
 
 
 
 
44

--------------------------------------------------------------------------------

 
 
Please be advised that the Purchaser are relying upon this letter as an
inducement to enter into the Purchase Agreement and, accordingly, each Purchaser
is a third party beneficiary to these instructions.
 
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at ___________.



 
Very truly yours,
     
[________________________________________]
     
By:
         
Name:
         
Title:
 

 
ACKNOWLEDGED AND AGREED:
 
[TRANSFER AGENT]


By:
         
Name:
         
Title:
         
Date:
   

 
 
 
 

 
 
45

--------------------------------------------------------------------------------

 



EXHIBIT E TO THE
SECURITIES PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
FORM OF OPINION OF COUNSEL


1.         The Company is validly existing and in good standing as a corporation
under the laws of the State of Delaware and has the corporate power to own,
lease and operate its properties and assets, and to carry on its business as
presently conducted.


2.         The Company has the corporate power and authority to enter into and
perform its obligations under the Transaction Documents and to issue the Units,
the Common Stock included in the Units, the Series C Warrant included in the
Unit and the Warrant Shares (collectively, the “Securities”). The execution,
delivery and performance of each of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated thereby have been duly
and validly authorized by all necessary corporate action. Each of the
Transaction Documents has been duly executed and delivered and each of the
Transaction Documents constitutes a valid and legally binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.


 3.         The Common Stock, the Series C Warrants and the Warrant Shares are
not subject to any preemptive rights under the Articles or the Bylaws.


4.          The Common Stock have been duly authorized and, when delivered
against payment in full as provided in the Purchase Agreement, will be validly
issued, fully paid and non-assessable.


5.          The execution, delivery and performance of and compliance with the
terms of the Transaction Documents and the issuance of Securities do not (i)
violate any provision of the Articles or Bylaws of the Company.


6.          No consent, approval or authorization of or designation, declaration
or filing with any governmental authority on the part of the Company is required
under Federal, state or local law, rule or regulation in connection with the
valid execution and delivery of the Transaction Documents, or the offer, sale or
issuance of the Securities, other than the Registration Statement and applicable
“Blue Sky” or state securities filings.
 
 
 
 
46

--------------------------------------------------------------------------------

 

 
7.        To our knowledge, there is no action, suit, claim, investigation or
proceeding pending or threatened against the Company which questions the
validity of this Agreement or the transactions contemplated hereby or any action
taken or to be taken pursuant hereto or thereto. To our knowledge, there is no
action, suit, claim, investigation or proceeding pending, or to our knowledge,
threatened, against or involving the Company or any of its properties or assets
and which, if adversely determined, is reasonably likely to result in a Material
Adverse Effect.


8.        Based upon the representations of the Company and the Purchasers set
forth in the Securities Purchase Agreement, and the Placement Agent in their
certificate delivered to us today, the offer, issuance and sale of the Units,
the Common Stock and the Series C Warrants and the offer, issuance and sale of
the Warrant Shares pursuant to the Purchase Agreement, as applicable, are exempt
from the registration requirements of the Securities Act.




 








 
 



 
47

--------------------------------------------------------------------------------

 
